 


109 HR 3826 IH: To provide for the establishment of a Katrina Assistance Program through the Manufacturing Extension Partnership program, and for other purposes.
U.S. House of Representatives
2005-09-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 3826 
IN THE HOUSE OF REPRESENTATIVES 
 
September 20, 2005 
Mr. Melancon (for himself and Mr. Gordon) introduced the following bill; which was referred to the Committee on Science
 
A BILL 
To provide for the establishment of a Katrina Assistance Program through the Manufacturing Extension Partnership program, and for other purposes. 
 
 
1.FindingsThe Congress finds that— 
(1)it is estimated that 2,500 small and medium-sized manufacturers employing approximately 100,000 workers have been significantly impacted by Hurricane Katrina in Alabama, Louisiana, and Mississippi; 
(2)local Centers under the Manufacturing Extension Partnership program, with their small budgets, are overwhelmed by the magnitude of the rebuilding efforts required after Hurricane Katrina; and 
(3)rebuilding local manufacturing capabilities will employ people and is essential to begin rebuilding the economy of the areas affected by Hurricane Katrina. 
2.Program establishment Not later than 30 days after the date of enactment of this Act, the Director of the National Institute of Standards and Technology shall establish within the Manufacturing Extension Partnership program established under sections 25 and 26 of the National Institute of Standards and Technology Act (15 U.S.C. 278k and 278l) a Katrina Assistance Program, to provide assistance to impacted small and medium-sized manufacturers in the areas affected by Hurricane Katrina.  
3.PurposesThe Katrina Assistance Program shall— 
(1)establish triage teams, consisting of personnel from within the national network of Manufacturing Extension Partnership Centers established under section 25 of the National Institute of Standards and Technology Act (15 U.S.C. 278k) and local experts, the purpose of which shall be to assess the needs of impacted manufacturers; 
(2)develop virtual assistance centers, consisting of databases incorporating the results and recommendations of the triage team assessments; 
(3)assess the potential disruption on national manufacturing supply chains as a result of Hurricane Katrina, and develop recommendations of how to minimize such disruption; and 
(4)assist small and medium-sized manufacturers in the areas affected by Hurricane Katrina with— 
(A)finding alternative sources for raw materials or supplies; 
(B)finding alternate locations to resume operations; 
(C)designing facilities and selecting equipment; 
(D)making financial decisions with respect to capital investments and rate of return calculations; 
(E)conducting rebuilding studies; and 
(F)any other needs of the impacted small and medium-sized manufacturing community. 
4.No matching fund requirementAssistance under the Program established under this Act shall be exempt from matching requirements for the Manufacturing Extension Partnership program under the National Institute of Standards and Technology Act. 
5.Authorization of appropriationsThere are authorized to be appropriated to the Secretary of Commerce $60,000,000 for the Katrina Assistance Program established under this Act. 
6.Built Environment Investigation for Hurricane Katrina 
(a)In generalUnder the authority provided by the National Construction Safety Team Act, the Director of the National Institute of Standards and Technology shall carry out an engineering performance study of the effects of Hurricane Katrina in the areas of Louisiana, Alabama, and Mississippi covered by the President’s major disaster declarations of August 29, 2005. The study shall be based on an examination of physical structures damaged due to excessive wind, storm surge, and flooding, including— 
(1)key physical infrastructures such as ports, utilities, lifelines associated with infrastructure facilities, and transportation systems; and 
(2)engineered and nonengineered buildings. 
(b)PurposeThe purpose of the study shall be to— 
(1)develop new knowledge concerning practices related to building standards and codes; and 
(2)review the adequacy of current building codes and standards for excessive wind, storm surge, and flooding.  
(c)Meetings and conferencesConsistent with the authority provided by the National Construction Safety Team Act, the Director of the National Institute of Standards and Technology shall convene public meetings and conferences to inform the public, government authorities, and relevant professional associations regarding findings and recommendations of the study. 
(d)Authorization of appropriationsThere are authorized to be appropriated to the Director of the National Institute of Standards and Technology $3,000,000 for carrying out this section.  
 
